Robinson v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-314-CR





MONICA ROBINSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Monica Robinson appeals her life sentence for the murder of Michael Hewitt.  Appellant pleaded guilty, but claimed during the punishment phase of the trial that the murder was mitigated due to sudden passion.
(footnote: 2)  In this appeal, she contends in a single issue that the trial court abused its discretion by limiting her cross-examination of a witness during the punishment phase about her previous relationship with the victim, to show that the victim was a Crip gang member who had physically abused appellant.  We will affirm.

The parties are familiar with the facts of this case and the applicable law is well-settled.

The applicable provisions of the Texas Code of Criminal Procedure state that:

In all prosecutions for murder, the state or the defendant shall be permitted to offer testimony as to all relevant facts and circumstances surrounding the killing and the previous relationship existing between the accused and the deceased, together with all relevant facts and circumstances going to show the condition of the mind of the accused at the time of the offense. 



Tex. Code Crim. Proc. Ann
. art. 38.36(a) (Vernon Supp. 2004). 

Contrary to appellant’s claims, the record reflects that the trial court did not limit appellant’s attorney from cross-examining the witness about appellant’s previous relationship with the deceased, or the deceased’s gang affiliation.  We overrule appellant’s point. 

The trial court’s judgment is affirmed.





JOHN CAYCE

CHIEF JUSTICE



PANEL A:	CAYCE, C.J.; LIVINGSTON and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: April 22, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.


2:The trial court instructed the jury on sudden passion under section 19.02(d) of the Texas Penal Code.  
Tex. Penal Code Ann.
 § 19.02(d) (Vernon 2003).